ORDER
The following Administrative Directive from this Court is hereby promulgated.
PUBLIC ACCESS TO ELECTRONIC CASE INFORMATION.
A. Seope
1. This directive governs public access to electronic case information of the district courts and the appellate courts of the State of Oklahoma. Except as otherwise provided by this directive, access to electronic case information is governed by the Oklahoma Open Records Act, Okla. Stat. tit. 51, §§ 24A.1-24A.29 (2001 & Supp.2008), Oklahoma Supreme Court Rules and Administrative Orders, and relevant state and federal law.
2. Public case-by-case access to electronic case information is currently provided through the Oklahoma State Courts Network at osen.net and through KellPro's On Demand Court Records at oder.com.
3. This directive applies only to electronic case information as defined in this directive and does not authorize or prohibit access to information gathered, maintained, or stored by a government agency or entity other than the state judiciary.
B. Definitions
For the purposes of this directive, the following definitions apply to the terms used in this directive.
1. Bulk Distribution-the distribution of all or a significant subset of the electronic case information available through the Oklahoma State Courts Network at osen. net or through KellPro's On Demand Court Records at oder.com.
2. Case-by-Case Access-electronic access is available only to the electronic case information of a particular case. When a search for electronic case information for an individual case returns multiple results, each result may be viewed only individually.
3. Electronic Case Information-information related to an individual court case which is accessible to all persons via the internet through the Oklahoma State Courts Network at osen.net or KellPro's On Demand Court Records at oder.com. Electronic case information exists as data in the fields or files of an electronic database.
4. Public Access-the process whereby a person may inspect and copy electronic case information concerning a particular court case via the internet through the Oklahoma State Courts Network at osen. net or KellPro's On Demand Court Records at oder.com.
C. Access Provisions
1. Public access to electronic case information is available on a case-by-case basis via the internet through the Oklahoma State Courts Network at osen.net or Kell-Pro's On Demand Court Records at oder. com.
2. Bulk distribution of electronic case information is not allowed.
D. Contracts with Software Providers Supplying Information Technology Services Regarding Access to Electronic Case Information.
1. Subject to the approval of the Supreme Court, the Administrative Director of the Courts shall have authority to contract with a third-party software provider to supply access to electronic case information in accordance with this directive. The Supreme Court retains ownership of all court electronic case information and retains the right to approve any other contracts concerning access to such information made by any clerk of a district court or appellate court.
*7762. Contracts with a software provider to supply information technology support to gather, store, or make accessible electronic case information will require the software provider to comply with the intent and provisions of this directive. Bulk distribution of any electronic case data by a software provider is not allowed.
3. These requirements are in addition to those otherwise imposed by law.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 8th day of October, 2009.
/s/James E. Edmondson CHIEF JUSTICE
ALL JUSTICES CONCUR.